Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 1 of 8




EXHIBIT A

Plaintiff’s
Complaint


EXHIBIT A
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 2 of 8
                                                        Electronically Filed
                                                        11/24/2020 3:37 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-20-825390-C
                                                              Department 28




                        Case Number: A-20-825390-C
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 3 of 8
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 4 of 8
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 5 of 8
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 6 of 8
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 7 of 8
Case 2:21-cv-00099-JCM-VCF Document 1-3 Filed 01/19/21 Page 8 of 8
